COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Senior Judge Duff
Argued by teleconference


BUCHANAN COUNTY BOARD OF SUPERVISORS
and
NATIONWIDE MUTUAL INSURANCE COMPANY
                                        MEMORANDUM OPINION * BY
v.       Record No. 1104-97-3          JUDGE SAM W. COLEMAN III
                                          DECEMBER 23, 1997
RAY ELMER BOSTIC


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           William F. Karn (William B. Pierce, Jr.;
           Pierce & Howard, P.C., on brief), for
           appellants.

           Ginger Jonas Largen (Morefield, Kendrick,
           Hess & Largen, P.C., on brief), for appellee.



     Buchanan County Board of Supervisors and its insurer

(employer) contend that the Workers' Compensation Commission

erred in finding that Ray E. Bostic's permanent partial

disability to his right index finger was causally related to his

compensable September 25, 1995 injury by accident.    Because

credible evidence supports the commission's finding that

claimant's disability to his right index finger was causally

related to the work-related accident, we affirm the commission's

award.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).   A "question raised by

conflicting medical evidence or opinion is a question of fact,"

and "it is fundamental that a finding of fact made by the

[c]ommission is conclusive and binding upon this [C]ourt on

review" when supported by credible evidence.   Commonwealth v.
Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533 (1986).

      On September 25, 1995, claimant suffered a compensable

injury by accident to his right thumb when a dumpster lid fell on

it.   On that same date, Dr. Timothy G. McGarry, an orthopedic

surgeon, surgically corrected claimant's right thumb fracture.

He subsequently rated claimant as suffering from a fifty percent

permanent partial disability of the right thumb.

      On May 23, 1996, Dr. John M. Chandler examined claimant upon

employer's request.   Dr. Chandler confirmed the fifty percent

permanent partial disability to the right thumb.   Dr. Chandler

also determined that claimant sustained a twenty percent

permanent partial disability to his right index finger as a

result of the dumpster incident.

      After reviewing Dr. Chandler's report, and his own records,

Dr. McGarry agreed that claimant suffered from a twenty percent

permanent disability to his right index finger, but in his

opinion, that disability was not causally related to the dumpster



                               - 2 -
accident.   Dr. McGarry did not render any opinion as to the cause

of the right index finger injury.

     In a letter to employer's insurer, Dr. Chandler affirmed his

opinion stating:
          Regarding the mechanism of [claimant's]
          injury, certainly he sustained a more severe
          injury to the thumb and most of the attention
          in [Dr. McGarry's] dictation reports centered
          on that injury. However, the nature of his
          injury would have included associated injury
          to the right index finger and certainly the
          objective findings substantiate a
          posttraumatic arthrofibrosis of that digit
          with some limited range of motion. It
          remains my opinion that he sustained a
          condition of a crush injury to the index
          finger and while that did not result in a
          condition which required surgery or extensive
          dictation or note in the record, I think the
          objective findings speak for themselves.

     At the hearing, claimant testified that he had no symptoms

related to his right index finger until Dr. Chandler's

examination showed a loss of function in that finger.    However,

claimant also stated that he suffered no right hand or finger

injuries prior to or after the September 25, 1995 work-related

accident.

     Based upon this record, the commission found that claimant's

twenty percent permanent partial disability to his right index

finger was causally related to his compensable September 25, 1995

injury by accident.

     Dr. Chandler's opinions, along with claimant's testimony

denying any pre-September 25, 1995 or post-September 25, 1995

right index finger injury, constitute credible evidence to



                               - 3 -
support the commission's findings.       Although the claimant

testified that he did not receive a crush injury to his right

index finger, his testimony was not inconsistent with Dr.

Chandler's opinion that the claimant's thumb injury caused an

"associated injury to the right index finger," which was a

posttraumatic arthrofibrosis that he described as "a condition of

a crush injury to the index finger."      Moreover, although

Drs. Chandler and McGarry had conflicting opinions as to whether

the compensable injury by accident had caused the claimant's

right index finger injury, the commission was entitled to

determine the weight and credibility to give to each doctor's

opinion.   If credible evidence supports the commission's factual

finding, we are required to uphold that finding on review.         See

Classic Floors, Inc. v. Guy, 9 Va. App. 90, 95, 383 S.E.2d 761,

764 (1989); see also Hungerford Mechanical Corp. v. Hobson, 11

Va. App. 675, 677, 401 S.E.2d 213, 215 (1991) ("Medical evidence

is not necessarily conclusive, but is subject to the commission's

consideration and weighing.").    "In determining whether credible

evidence exists, the appellate court does not retry the facts,

reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."       Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                 - 4 -